[J-79-2016][M.O. – Todd, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  :   No. 92 MAP 2015
                                               :
                     Appellee                  :   Appeal from the Order of the Superior
                                               :   Court at 2474 EDA 2014 dated 4/17/15
                                               :   affirming the PCRA order of the Monroe
              v.                               :   County Court of Common Pleas,
                                               :   Criminal Division, at CP-45-CR-
                                               :   0000018-2012 dated 7/18/14
                                               :
FRANKIE ROSADO,                                :
                                               :
                     Appellant                 :   SUBMITTED: June 8, 2016




                                 CONCURRING OPINION


CHIEF JUSTICE SAYLOR                                     DECIDED: November 22, 2016


       I join the majority opinion except for the passages distinguishing Commonwealth

v. Reed, 601 Pa. 257, 971 A.2d 1216 (2009). I am of the view that the waiver of all

claims presented on direct appeal, as occurred in Reed – resulting in a complete

forfeiture of as-of-right direct appellate review – is tantamount to a complete denial of

counsel. Accord id. at 276-77, 971 A.2d at 1227 (Saylor, J., dissenting). Indeed, from

my point of view, the majority’s effort to distinguish Reed is in tension with the salutary

thrust of its opinion. See Majority Opinion, slip op. at 15 (“[T]he filing of a brief that

raises only waived issues . . . [is] akin to failing to file documents perfecting an

appeal.”); id. at 15 n.11 (distinguishing “a brief so poor as to warrant a finding of waiver”

from “one which is merely deficient in some aspect or another”); id. at 15-16 (“There is

no meaningful difference between an attorney who fails to file a notice of appeal, Rule
1925(b) statement, brief, or petition for allowance of appeal – thereby forfeiting his

client’s right to appeal – and one who makes all necessary filings, but does so relative

solely to claims he has not preserved for appeal, producing the same end.”).



      Justices Wecht and Mundy join this concurring opinion.




                            [J-79-2016][M.O. – Todd, J.] - 2